Citation Nr: 1421843	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Board remanded this case for additional evidentiary development.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran is seeking entitlement to service connection for bilateral hearing loss. He contends that he was exposed to loud noise from artillery fire during his military service.

In July 2010, the Veteran was afforded a VA audio examination where he was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that his hearing loss was caused by or a result of an in-service injury to his left tympanic membrane.  In support of his conclusion, the examiner noted that the Veteran's service treatment records do not show that he had any complaints or diagnosis of hearing loss at separation from service, and his military occupational specialty ("MOS") did not involve noise exposure. 

The Veteran's case was remanded by the Board in December 2013 for a new VA examination and opinion that considered the Veteran's reports of in-service noise exposure.

Pursuant to the Board remand, the Veteran was afforded a VA examination in January 2014 which resulted in a diagnosis of bilateral sensorineural hearing loss.  The examiner checked "no" to a question asking whether it was at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service.  In support of this opinion, the examiner stated that the evaluation at the time of the Veteran's separation physical indicated that his hearing was well within normal limits.  Further, the examiner stated that the Veteran's current hearing loss was more likely related to presbycusis or the effects of diabetes.  No other rationale was provided.  

If hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The rationales supporting the two VA examination opinions did not fully articulate the manner in which the examiners came to their conclusions.  Specifically, the examiners did not address the connection between a normal hearing loss evaluation at discharge and conclusions that the current hearing loss was unrelated to service.  In other words, the medical examiners failed to explain why the delayed onset of hearing loss rendered a causal connection unlikely, particularly in light of the Veteran's reports of experiencing noise exposure in service, his denial of experiencing occupational or recreational noise exposure after service, and service treatment records reflecting a left ear injury and hearing loss while in service.  

The directives of the Board's December 2013 remand have not been accomplished.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Therefore, this claim must be remanded once again so as to obtain an addendum opinion as to whether the Veteran's bilateral hearing loss is causally related to military service, to include the Veteran's reports of acoustic trauma and his in-service left ear injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be returned to the examiner who conducted the January 2014 examination or another appropriate medical professional to offer the addendum opinion on the etiology of his bilateral sensorineural hearing loss.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following on the review of the record, and an examination if deemed necessary, the examiner is requested to address the following question:

It is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed bilateral hearing loss is causally related to his military service, to include the Veteran's reports of in-service acoustic trauma and his in-service left ear injury?

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  

Note: This claim has been remanded for a second time due to legally inadequate opinions.  The examiner must not simply rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service as the basis for any opinion provided.  Doing so would render the opinion inadequate.

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma or in-service injury, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then reajudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



